Modern means of fast transportation, especially since the advent of the automobile, and the consequent need for regulation thereof have combined to bring about much in the way of statutory rules applicable thereto. Citizens are in general familiar with the necessity of such; also, that many requirements have been adopted from time to time by state and municipal authorities to safeguard the public who have occasion to use our thoroughfares. That the field is one for legislative activity everyone will concede. Many and *Page 440 
varied rules of conduct have resulted. Railroad crossings in particular, more than any other perhaps, have brought into being much needed regulation by legislation. The state in its sovereign capacity has been solicitous in its efforts to care for its citizens.
Cases coming here for decision and involving rules laid down by legislative authority have been favorably considered and, as we recall, invariably sustained. Thus in State v. N. P. Ry. Co.176 Minn. 501, 505, 223 N.W. 915, 916, the clash there involved came about by reason of claimed conflict of jurisdiction and consequent duty between the commissioner of highways and the railroad and warehouse commission. The court was of opinion that the acts there for consideration "forbade the commissioner of highways, as well as others, to establish a railroad crossing at grade without the approval of the commission." And further (176 Minn. 507):
"It will be noted that the legislature in the act of 1911 (c. 243) merely gave the commission power to require the installation of safety devices at a particular crossing upon complaint of particular public officers that such crossing was dangerous; that the legislature in each subsequent act added to the power previously given; and that the legislature in no act took away or limited the power given by a prior act. In enacting these several statutes, the legislature is presumed to have known and had in mind all existing laws relating to the subject matter and to have enacted them in the light of such knowledge; and they must be construed so as to harmonize with each other and give full effect to all so far as this may reasonably be done. 6 Dunnell, Minn. Dig. (2 ed.) § 8984, and cases cited.
"Viewing the several enactments as a whole for the purpose of ascertaining the legislative will as now expressed therein, wereach the conclusion that the legislature intended to and didconfer upon the commission power to determine all questionsrelating to the matter of railroad crossings, including the power to require that public highways be carried over or under the railroad tracks at such crossings whenever it deemed a separation of grades feasible and necessary for the safety of travelers, * * *" *Page 441 
In the subsequent case of State ex rel. City of St. Paul v. M. St. P.  S. S. M. Ry. Co. 190 Minn. 162, 167, 251 N.W. 275,277, it was held that:
"Users of railroads, no less than those of highways, are objects of the solicitude and care of government. Plainly it was the legislative thought that the matter of safety ofcrossings should no longer be left to as many jurisdictions asthere are municipalities, but that it should be brought underexclusive state control." (Italics supplied.)
The conclusions reached in these cases were unquestionably right. For the reasons there assigned, we came to a similar conclusion in Olson v. C. G. W. R. Co. 193. 533, 537,259 N.W. 70, 72, where we held that the legislature had "made or provided for adequate rules and regulations respecting crossing signs and warnings"; that the act "indicates a clear intention" that the commission as an agency of the state should occupy the entire field and was by the act given "exclusive jurisdiction over all questions relating to" railroad crossings. The three cases mentioned all had to do with this particular chapter (L. 1925, c. 336, 1 Mason Minn. St. 1927, § 4743-1 to § 4743-17, inclusive). So it will be seen that we have uniformly and consistently held that the statute has for its object and purpose the safety of railroad crossing traffic. Public safety in respect of grade, overhead, or underpass crossings was deemed important enough so that "it should be brought under exclusive state control." (190 Minn. 167.) For exactly the same reasons and by virtue of the same legislative act, the commission was given the same authority to determine and provide for the form, size, and placement of signs, warnings, gates, and all other means for public protection.
Definite standards from competent state authority have resulted in well known and universally recognized improved safety conditions at our railroad crossings.
That the act was intended to be a grant of ample power to the commission to formulate rules and regulations respecting "all questions" relating to such crossings no one reading its provisions can *Page 442 
doubt. Its rules and requirements lawfully made carry with them criminal punishment for their violation. (§ 4743-17.)
The "judicial construction of a statute, so long as it is unreversed, is as much a part thereof as if it had been written into it originally." 6 Dunnell, Minn. Dig. (2 ed.  Supp. 1937) § 8936b, and cases cited in notes. Since the decision in the Olson case was handed down there have been held one regular and two extra legislative sessions. No change was made in the law. If that body had been of opinion that we were wrong in any or all of the cases here mentioned would not repeal or amendment have been made? That the membership knew thereof is apparent from the fact that at the 1937 regular session House File No. 688 was introduced. That bill sought to repeal this act (L. 1925, c. 336) and to reenact all acts that said chapter had repealed or amended. It failed of passage. Thus we have actual
rather than presumed legislative approval of our interpretation of the act. Under these circumstances, therefore, the present majority opinion in effect and in reality is the equivalent of judicial legislation. It is doing that which the lawmaking body refused to do. " 'The Legislature has the power to decide what the policy of the law shall be, and if it has intimated its will, however indirectly, that will should be recognized and obeyed.' " Van Beeck v. Sabine Towing Co. 300 U.S. 342, 351,57 S. Ct. 452, 456, 81 L. ed. 685.